Madden, Judge,
dissenting in part.
, I think, as I did in the Borak case, that it is error to deduct the outside earnings of the plaintiff from the salary of which he was deprived by his illegal discharge. The deduction of earnings in a suit for loss of salary resulting from a wrongful discharge from either public or private employment is in no sense a set-off or counterclaim. It is merely an element in the measurement of the plaintiff’s damages. The employer could not sue for the outside earnings. He would have no pretense of a “demand” for them. Section 250 of Title 28, U. S. C., relied upon by the Court, seems to me to have no bearing on the problem.
As to whether, in measuring the plaintiff’s damages, his outside earnings should be deducted, the rule, except for the Borah case, has been that the deduction is not made in the case of a public “officer,” as distinguished from a public “employee.” In the Borak case the Government conceded the rule, but denied that Borak was an officer. The Court held that Borak was an officer but refused to apply the rule. In this case the Government does not deny that the plaintiff is an officer, nor does it deny the rule. It merely asks for a repetition of the Borak decision.